REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Upon further consideration of Applicant’s Remarks filed 19 November 2021, the application has been allowed. It is noted that Examiner maintains that Greenberg defines a concavity 24 (e.g., the portion at reference number 24 that is oriented upward; Figs. 2A and 2B) opposed to the concavity of the circular arc (defined by the curved portion at reference number 30 that is oriented downward), as set forth in the non-final rejection mailed 19 August 2021. However, each of the remaining arguments by Applicant are found to be persuasive for the reasons set forth by Applicant (see, Remarks, pages 6-7). Accordingly, the rejections based on Greenberg have been withdrawn. 
Various other references made of record on the Notice of References cited mailed on 19 August 2021 show generally related background art. However, no known prior art references or combination thereof teach or render obvious a retractor having the particular structure and configuration set forth in independent claim 1. Therefore, the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773